Citation Nr: 1020220	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-28 747	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from September 1, 2007, and a rating in excess of 30 percent 
from December 2, 2008, for right shoulder bursitis.

2.  Entitlement to an initial rating in excess of 10 percent 
from September 1, 2007, and a rating in excess of 30 percent 
from December 2, 2008, for left shoulder tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent 
from September 1, 2007, and a rating in excess of 20 percent 
from December 2, 2008, for a low back disability.

4.  Entitlement to an initial, compensable rating from 
September 1, 2007, and a rating in excess of 10 percent from 
December 2, 2008, for a right thumb disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 
2007.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 rating decision in which the RO, inter 
alia, granted service connection and assigned a 10 percent 
rating for a right shoulder disability, a 10 percent rating 
for a left shoulder disability, a 10 percent disability for 
low back disability, and a 0 percent (noncompensable) rating 
for a right thumb disability - each effective September 1, 
2007 (the date after the Veteran separated from service).  In 
October 2007, the Veteran filed a notice of disagreement 
(NOD) with the initial disability ratings assigned.  A 
statement of the case (SOC) was issued in September 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later that month. 

In a December 2009 rating decision, the RO assigned a 30 
percent rating for the Veteran's right shoulder disability, a 
30 percent rating for his left shoulder disability, a 20 
percent rating for his low back disability, and a 10 percent 
rating for his right thumb disability - each effective 
December 2, 2008 (the date of a VA examination showing 
entitlement to higher ratings).  

Because the appeal involves disagreement with the initial 
ratings assigned following awards of service connection, the 
RO subsequently awarded higher ratings from a later date, and 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the Board has characterized the appeal as 
encompassing the matters set forth on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it must be 
dismissed.




ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


